Mb. Justice Wole
delivered tlie opinion of the court.
On April 19, 1909, the District Court of Humacao, in the suit of León Escobar against John Doe and Richard Roe, unknown heirs of Antonio Escobar, rendered a judgment which recited that in consideration of the default of the defendants and the proof submitted, that the law and the facts were in favor of the complainant and that, therefore, the court *56adjudged that the complainant be declared the natural soil of Antonio Escobar, with all the rights pertaining to such filiation.
On May 25, 1909, the same León Escobar filed a motion in the Distict Court of San Juan asldng for an order declaring him to be the sole heir of Antonio Escobar, it being alleged that the latter died intestate at Loiza on December 6, 1900. On May 29, 1909, the District Court of San Juan made an order in which it declared León Escobar the sole and universal heir of Antonio Escobar. On June 5, 1909, the present appellants, Ildefonsa Escobar, and her husband, Narciso Rodrí-guez, made a motion in the District Court of San Juan to reconsider its order of May, 1909, because, as they alleged, ¡among other things, that Ildefonsa Escobar and her three ¡sisters had been declared heirs of their uncle, Antonio Esco-bar, on December 22,1900, in the District Court of San Juan; that León Escobar, after living 50 years in Loiza, moved to Humacao, and after a brief residence there filed a.petition in the District Court of Humacao to be recognized as a natural son and obtained a judgment by default; that by the certificate of birth presented by León Escobar himself, it appeared that he was a natural son of Manuel Escobar and not of Antonio Escobar; that it was very strange that a person born under such conditions should present a petition for filiation nine years after the death of his supposed father, and that the petitioner had had no notice of the proceedings in the District Court of Humacao.
On June 8, 1909, the District Court of San Juan rendered a decision wherein it held that a declaration of 'heirship in favor of collaterals did not prevent a similar declaration in favor of direct descendants, because such former declaration is made without prejudice to one who has a better right, and that while the judgment of the district court subsisted there was no ground for a reconsideration. The appeal was taken from this decision.
*57If the facts are as stated by the appellants it would appear that scant consideration had been given them by León Esco-bar. Nevertheless, we think that they have mistaken their remedy. They had apparently no standing in the ex parte proceedings filed in the District Court of San Juan, and the court was not bound to convert such proceeding into an adversary suit on the mere petition of appellants. They should have begun a direct proceeding in San Juan or Humacao to annul the order in filiation or, by virtue of section 140 of the Code of Civil Procedure, intervened by petition in the suit of León Escobar against John Doe and Richard Roe, wherein such order was obtained, or possibly other remedies were open to them. We find no error in the judgment of the District Court of San Juan and the same must be affirmed.

Affirmed.

Chief Justice Hernández and Justices Figueras, MacLeary and del Toro concurred.